DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive. 
Regarding amended claim 1, Examiner has carefully considered Applicant’s arguments but respectfully disagrees for the following reasons:
Applicant argues on pages 7-8 that “None of the limitations of the claims recite the term “means” or “step.” Accordingly, Claim 9 triggers the rebuttable presumption that § 112(f) does not apply. A person of ordinary skill in the art would understand the term a device for transferring a substrate to have sufficient definite meaning. Moreover, the identified claim limitations are functional and, as recited, are configured to facilitate specific functionality recited by the claim limitations.” Examiner disagrees. The claim limitation uses the generic placeholder of “device” coupled with functional language (“for transferring”) and does not recite sufficient structural limitations. The specification also does not describe the structure used in the device for transferring the substrate. It is unclear what the device for transferring comprises as a transferring device could be a belt, robotic arm, rollers, or combination thereof.  The claims nor the specification recite any of these structures.  Therefore, examiner maintains the interpretation of claim 9 under 35 USC 112(f). 
Applicant argues on page 10 that “Therefore, Nariani facilitates detecting defects in the thin oxide layer deposited on the substrate. In contrast, amended Claim 1| of the present application is configured to detect the breakage of the glass substrate. Thus, they are totally different. Nariani does not disclose or suggest detecting the breakage of the glass substrate at all”. Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. detecting breakage of a glass substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the claims do not specifically recite detecting breakage.  Rather, the claims recites determine a damage to the substrate. The term “breakage” is only provided in the preamble of the claim and Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation “breakage” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.



Applicant further argues on page 10 that “In Nariani, as the thin oxide layer is already deposited on the substrate, the detection process occurs after the oxide deposition and before the packaging process. In contrast, as recited by Claim 1 of the present application, the damaged substrate can be detected before the exposure process and the coating process, preventing the damaged substrate from damaging to the transfer device or devices in the subsequent processes”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detection before the exposure process and the coating process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on page 10 that “Moreover, Nariani does not disclose “the first electrode and the second electrode have a same size which is determined by one of a width and a length of the substrate” as recited in amended Claim 1. The capacitors (e.g., 30L and 30S) are used to detect the oxide defects in the oxide layer. The sizes of the plates of capacitors are independent from the width or the length of the substrate”.  Examiner disagrees with Applicant’s conclusion. First, Examiner has not interpreted the plates 30L and 30S to be a first and second electrode; Examiner has recited in the office action that one of the plates (30L or 30S) is a first electrode and the second electrode is a contact at the bottom of the substrate 10 as shown in Fig. 3a,3b (see Col. 10 lines 10-20; “the electrical circuit is completed by making contact to the lower surface of the substrate”).  Secondly, it is unclear whether the sizes of the capacitor plates 30L, or 30S is independent from the width or the length of the substrate since a capacitor plate which is larger than the surface area of the oxide region 20 is not used to determine the leakage current. Therefore, it appears that the plates would be less than the surface area of the oxide region which would inherently be a determination of plate size by one of a width or length of the substrate. Nevertheless, Nairani is not relied upon to teach the limitations regarding the size of the electrodes. 

Applicant argues on page 11-12 that “Steele discloses a detector for heterogeneous materials. Specifically, the detector detects knots and voids in wood or lumber, which is completely irrelevant to the detecting defects in a thin oxide layer in the system of Nariani. Accordingly, Steele and Nariani clearly belong to different technical fields. Therefore, those skilled in the art would not think of combining Steele with Nariani to derive the technical scheme of the amended Claim 1. In addition, Nariani provides capacitors of different sizes on both the thick oxide layer and the thin oxide layer (i.e., a differential capacitance, in which the area of the capacitor plate on the thick oxide layer is larger than that on the thin oxide layer) to detect oxide defects. If Nariani were modified to use two independent plate capacitors as disclosed in Steele, it would not be capable of performing the detection that is the purpose of the system in Nariani. Therefore, the technical schemes of Nariani and Steele cannot be combined in an attempt to teach the above distinctive technical features”. In response to applicant's argument that Steele is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Steele is classified in the same area of electrical measuring and testing as that of Nariani.  Steele is concerned with detecting defects in a nonconductive material using electrical testing. Applicant’s own invention is related to detecting damage to a nonconductive element using electrical measurements.   Moreover, as previously stated, Examiner has not interpreted the plates 30L and 30S to be a first and second electrode; Examiner has recited in the office action that one of the plates (30L or 30S) is a first electrode and the second electrode is a contact at the bottom of the substrate 10 as shown in Fig. 3a,3b (see Col. 10 lines 10-20; “the electrical circuit is completed by making contact to the lower surface of the substrate”). Applicant has not provided a reasoning as to why the size of 30L and a lower contact (which is considered the first and second electrode) cannot be modified to be a same size since Nairani does not disclose that the sizes cannot be changed. Nairani only discloses that plates 30L and 30S are dissimilar in size, not that lower contacts at substrate 10 is dissimilar to its respective plate 30L, 30S. 

Claim Objections
Claim 13 is objected to because of the following informalities:  Regarding claim 13, replace “using a device for detecting breakage of a substrate according to claim 1” with “using the device for detecting breakage of a substrate according to claim 1” since claim 13 is dependent on claim 1 and to provide proper antecedent basis.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for transferring a substrate” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 7, 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariani et al., US 5,638,006 in view of Steele et al., US 5585732
Regarding claim 1, Nariani discloses a device for detecting breakage of a substrate, the device comprising: 
a first electrode and a second electrode arranged oppositely (Fig. 3a; plates 30L or 30S being a first electrode and contact at the bottom of substrate 10 being a second electrode); a power source configured to provide an alternating current voltage to the first electrode and the second electrode (Fig. 3a; VTEST; Col. 9 lines 65-67: “instead of being a DC source, VTEST could instead be a ramped voltage signal”); and a detector arranged between the power source and the first electrode or the second electrode (Fig. 3a; Current measuring device ML or MS) and configured to detect, when the substrate is placed between the first electrode and the second electrode (as shown in Fig. 3a, substrate 10 is between first and second electrode), a current value in the substrate, and determine whether the substrate is damaged based on the detected current value (Col. 10 lines 15-20; “if defects are present, VTEST may produce a current…that can be measured by current meters ML and/or MS”).
Nariani is silent in wherein the first electrode and the second electrode have a same size which is determined by one of a width and a length of the substrate. However, Steele teaches a material damage detection method having electrodes on opposite sides of a substrate wherein a first electrode and a second electrode have a same size which is determined by one of a width and a length of the substrate (Col. 5 lines 25-35; Col. 6 lines 10-20; electrodes can be any desired shape/size therefore an electrode having a size determined by a parameter of the substrate can be used).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the electrodes of Steele into Nariani since such a substitution would produce the predictable result of producing a signal in the substrate to detect defects. 
Regarding claim 2, Nariani discloses wherein the first electrode contacts a surface of the substrate, and wherein the second electrode contacts another surface of the substrate (as shown in Fig. 3a, electrodes are connected to outer surfaces of substrate).
Regarding claim 3, Nariani discloses wherein the first electrode is arranged in parallel with the second electrode, and wherein a distance between the first electrode and the second electrode is greater than a thickness of the substrate (Fig. 3a; electrodes arranged outside opposite surfaces of substrate 10 and therefore the distance between them is greater than substrate thickness).
Regarding claim 4, Nariani is silent in wherein the distance is about 2 mm-6 mm greater than the thickness of the substrate.  However, It would have been obvious to one having ordinary skill in the art before the filing date of the invention to provide a specific distance range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would be within the level of ordinary skill in the art to have the desired distance when testing the substrate damage in environments in which other elements/films are attached on a surface of the substrate. 
Regarding claim 6, Nariani is silent in wherein the first electrode and the second electrode are planar continuous electrodes. Steele teaches a material damage detection method having electrodes on opposite sides of a substrate wherein a first electrode and the second electrode are planar continuous electrodes. (Col. 4 lines 5-10; electrodes 20, 10 being capacitor plates; See also Col. 5 lines 25-35).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the electrodes of Steele into Nariani since such a substitution would produce the predictable result of producing a signal in the substrate to detect defects. 
Regarding claim 7, Nariani discloses wherein the detector is further configured to: compare the detected current value with a current threshold range; determine that the substrate is damaged when the detected current value is outside the current threshold range; and determine that the substrate is not damaged when the detected current value is within the current threshold range (Col. 10 lines 10-20; a threshold current is considered to be no current/ 0amps. Therefore, any current that is detected, i.e. a non-zero-amp current is considered to be outside the threshold range thereby indicating damage to substrate).
Regarding claim 13, Nariani as modified discloses a method for detecting breakage of a substrate using a device for detecting breakage of a substrate according to claim 1, the method comprising: applying an alternating current voltage to a first electrode arranged above the substrate and a second electrode arranged below the substrate (Fig. 3a; VTEST applied to electrode 30L or 30s and a contact at bottom surface of substrate 10; Col. 9 lines 65-67: “instead of being a DC source, VTEST could instead be a ramped voltage signal”); detecting a current value of an electric current in the substrate (Fig. 3a; Current measuring device ML or MS); and determining whether the substrate is damaged based on the detected current value (Col. 10 lines 15-20; “if defects are present, VTEST may produce a current…that can be measured by current meters ML and/or MS”).
Regarding claim 14, Nariani discloses wherein determining whether the substrate is damaged based on the detected current value comprises: comparing the detected current value with a current threshold range; determining that the substrate is damaged when the detected current value is outside the current threshold range; and determining that the substrate is not damaged when the detected current value is within the current threshold range (Col. 10 lines 10-20; a threshold current is considered to be no current/ 0amps. Therefore, any current that is detected, i.e. a non-zero-amp current is considered as being outside the threshold range thereby indicating damage to substrate).
Regarding claim 18, Nariani discloses wherein the detector is further configured to: compare the detected current value with a current threshold range; determine that the substrate is damaged when the detected current value is outside the current threshold range; and determine that the substrate is not damaged when the detected current value is within the current threshold range (Col. 10 lines 10-20; a threshold current is considered as being no current/ 0amps. Therefore, any current that is detected, i.e. a non-zero-amp current is considered as being outside the threshold range thereby indicating damage to substrate).

Claim 8, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nariani et al., US 5,638,006 in view of Steele et al., US 5585732 in view of Farrelly et al., US 20090009192
Regarding claim 8, Nariani is silent in wherein the detector is further configured to: calculate a difference between the detected current value and a normal current value of an undamaged substrate which is the same as the substrate; determine that the substrate is damaged when the difference exceeds a threshold; and determine that the substrate is not damaged when the difference does not exceed the threshold.  Farrelly teaches a material inspection system wherein a detector is configured to: calculate a difference between a detected value and a normal value of an undamaged material which is the same as the material that is inspected (Fig. 4; ¶[0009], [0043]; reference capacitor 28 with plates 30,31 to inspect reference package 32; package 10 is inspected by capacitor 29 having plates 24, 25; measurement circuit 33 compares the reference package 30 and package 10); determine that the inspected material is damaged when the difference exceeds a threshold(¶[0009];  if significant difference is detected between capacitors 28, 29 then a flaw is indicated with margin of error, i.e. threshold); and determine that the material is not damaged when the difference does not exceed the threshold (¶[0009]; margin of error is built in to ignore small differences, i.e threshold).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Farrelly into Nariani as modified  for the benefit of producing a system having a margin of error so that proper defects in the substrate are detected more accurately. 
Regarding claim 15, Nariani is silent in wherein determining whether the substrate is damaged based on the detected current value comprises: calculating a difference between the detected current value and a normal current value of an undamaged substrate which is the same as the substrate; determining that the substrate is damaged when the difference exceeds a threshold; and determining that the substrate is not damaged when the difference does not exceed the threshold. Farrelly teaches a material inspection system wherein a detector is configured to: calculate a difference between a detected value and a normal value of an undamaged material which is the same as the material that is inspected (Fig. 4; ¶[0009], [0043]; reference capacitor 28 with plates 30,31 to inspect reference package 32; package 10 is inspected by capacitor 29 having plates 24, 25; measurement circuit 33 compares the reference package 30 and package 10); determine that the inspected material is damaged when the difference exceeds a threshold; and determine that the material is not damaged when the difference does not exceed the threshold (¶[0009];  if significant difference is detected between capacitors 28, 29 then a flaw is indicated; margin of error is built in to ignore small differences, i.e threshold).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Farrelly into Nariani as modified for the benefit of producing a system having a margin of error so that proper defects in the substrate are detected more accurately.
Regarding claim 19, Nariani is silent in wherein the detector is further configured to: calculate a difference between the detected current value and a normal current value of an undamaged substrate which is the same as the substrate; determine that the substrate is damaged when the difference exceeds a threshold; and determine that the substrate is not damaged when the difference does not exceed the threshold. Farrelly teaches a material inspection system wherein a detector is configured to: calculate a difference between a detected value and a normal value of an undamaged material which is the same as the material that is inspected (Fig. 4; ¶[0009], [0043]; reference capacitor 28 with plates 30,31 to inspect reference package 32; package 10 is inspected by capacitor 29 having plates 24, 25; measurement circuit 33 compares the reference package 30 and package 10); determine that the inspected material is damaged when the difference exceeds a threshold (¶[0009];  if significant difference is detected between capacitors 28, 29 then a flaw is indicated); and determine that the material is not damaged when the difference does not exceed the threshold (¶[0009];  if significant difference is detected between capacitors 28, 29 then a flaw is indicated; margin of error is built in to ignore small differences, i.e threshold).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Farrelly into Nariani as modified for the benefit of producing a system having a margin of error so that proper defects in the substrate are detected more accurately. 

Claim(s) 9, 11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariani et al., US 5,638,006 in view of Steele et al., US 5585732 in view of Wiedmann et al., US 20140339046
Regarding claim 9, Nariani discloses a device for detecting breakage of a substrate according to claim 1.  Nariani is silent in a substrate transfer system comprising: a device for transferring a substrate, which is electrically coupled to the detector and configured to transfer the substrate between the first electrode and the second electrode and stop transferring the substrate based on an instruction from the detector indicating that the substrate is damaged.  However, Wiedmann teaches a device for transferring a substrate (Fig. 2; converting line 300 to transfer article 100), which is electrically coupled to a detector (Fig. 2; controller 604) and configured to transfer the substrate between a sensor (Fig, 2; sensor 602 which may be capacitive; See ¶[0048], [0049]) and stop transferring the substrate based on an instruction from the detector indicating that the substrate is damaged (Fig. 2 and 5; controller 604 sends reject command to discard a defective article 100R).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wiedmann into Nariani as modified for the benefit of discarding defective substrates so that better quality of products are delivered. 
Regarding claim 11, Nariani discloses wherein the detector is further configured to: compare the detected current value with a current threshold range; determine that the substrate is damaged when the detected current value is outside the current threshold range; and determine that the substrate is not damaged when the detected current value is within the current threshold range (Col. 10 lines 10-20; a threshold current is considered as being no current/ 0amps. Therefore, any current that is detected, i.e. a non-zero-amp current is considered as being outside the threshold range thereby indicating damage to substrate).
Regarding claim 16, Nariani teaches wherein the substrate is between the first and second electrode to detect defects in the substrate. Nariani is silent in transferring the substrate to detect the defects.  However, Wiedmann teaches a device for transferring a substrate (Fig. 2; converting line 300 to transfer article 100), which is to be inspected for defects to a sensing device (Fig, 2; sensor 602 which may be capacitive; See ¶[0048], [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wiedmann into Nariani as modified for the benefit of testing multiple substrates without employing multiple electrodes for each substrate thereby testing multiple substrates while reducing probing equipment.  
Regarding claim 20, Nariani discloses wherein a first electrode is arranged in parallel with a second electrode, and wherein a distance between the first electrode and the second electrode is greater than a thickness of the substrate (Fig. 3a; electrodes arranged outside opposite surfaces of substrate 10 and therefore the distance between them is greater than substrate thickness).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariani et al., US 5,638,006 in view of Steele et al., US 5585732 in view of Wiedmann et al., US 20140339046 in view of Steele et al., US 5585732
Regarding claim 10, Nariani as modified is silent in wherein the first electrode and the second electrode are planar continuous electrodes. Steele teaches a material damage detection method having electrodes on opposite sides of a substrate wherein a first electrode and the second electrode are planar continuous electrodes. (Col. 4 lines 5-10; electrodes 20, 10 being capacitor plates; See also Col. 5 lines 25-35).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the electrodes of Steele into Nariani as modified since such a substitution would produce the predictable result of producing a signal in the substrate to detect defects. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariani et al., US 5,638,006 in view of Steele et al., US 5585732 in view of Wiedmann et al., US 20140339046 in view of Farrelly et al., US 20090009192
Regarding claim 12, Nariani as modified is silent in wherein the detector is further configured to: calculate a difference between the detected current value and a normal current value of an undamaged substrate which is the same as the substrate; determine that the substrate is damaged when the difference exceeds a threshold; and determine that the substrate is not damaged when the difference does not exceed the threshold.  Farrelly teaches a material inspection system wherein a detector is configured to: calculate a difference between a detected value and a normal value of an undamaged material which is the same as the material that is inspected (Fig. 4; ¶[0009], [0043]; reference capacitor 28 with plates 30,31 to inspect reference package 32; package 10 is inspected by capacitor 29 having plates 24, 25; measurement circuit 33 compares the reference package 30 and package 10); determine that the inspected material is damaged when the difference exceeds a threshold; and determine that the material is not damaged when the difference does not exceed the threshold (¶[0009];  if significant difference is detected between capacitors 28, 29 then a flaw is indicated; margin of error is built in to ignore small differences, i.e threshold).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Farrelly into Nariani as modified for the benefit of producing a system having a margin of error so that proper defects in the substrate are detected more accurately. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariani et al., US 5,638,006 in view of Steele et al., US 5585732 in view of Farrelly et al., US 20090009192 in view of Wiedmann et al., US 20140339046
Regarding claim 17, Nariani is silent in stopping transferring the substrate after determining that the substrate is damaged. However, Wiedmann teaches a device for transferring a substrate (Fig. 2; converting line 300 to transfer article 100), and stopping transferring the substrate after determining that the substrate is damaged (Fig. 2 and 5; controller 604 sends reject command to discard a defective article 100R).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wiedmann into Nariani as modified or the benefit of discarding defective substrates so that better quality of products are delivered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868                                                                                                                                                                                                        




‘